Title: To Thomas Jefferson from J. P. G. Muhlenberg, 18 November 1780
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas



Sir
Bakers Mill Novr. 18th. 1780

Enclosd I have the Honor to transmit Your Excellency my latest intelligence from Portsmouth. Part of the Brittish Fleet are now in Hampton road, and from every circumstance I am inclind to believe,  they intend to Sea. Upon the Enemys moving from Portsmouth, I requested General Nelson to return to the [North] Side of James River, in order to [prep]are for any event that might happen.
I have the Honor to be with the highest respect Your Excellencys Most Obedt hble Servt,

P: Muhlenberg

